DETAILED ACTION
Response to Arguments
Applicant's amendment filed 26 September 2022 have been fully considered and overcome the Final Rejection field 27 June 2022.  A new ground of rejection is made below necessitated by the amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silsby (US 3,611,867) in view of Strong (US 5,097,614).
Regarding claims 1 and 14, Silsby discloses a firearm barrel comprising: an inner barrel 24 having a first diameter (clearly seen in Fig. 1), 
wherein the inner barrel comprises a plurality of openings 42/44 on the surface of the inner barrel (Fig. 1; “A plurality of apertures 42 extend radially through barrel 24 from bore 30 in a transverse plane immediately forward of the front end of case 16 when chambered so that the rearmost edges of the apertures are at least flush with the front end thereof. A plurality of orifices 44 extend through the barrel from grooves 34 forwardly of the nose of projectile 18 and in the same plane, as shown in FIGS. 1, 3 and 4.”); 
an outer tube 46 surrounding the inner barrel, wherein the outer tube has a second diameter (Fig. 1); wherein the first diameter and second diameter are so dimensioned as to create a space 48 between an outer surface of the inner barrel and an inner surface of the outer tube, and wherein the surface of the inner barrel comprising the plurality of openings separates an interior space of the inner barrel from the space between the outer surface of the inner barrel and the inner surface of the outer tube (Fig. 1; “A canister 46 encircles the rear portion of barrel 24 so as to enclose apertures 42 and orifices 44 and to form with the outside of the barrel a closed pressure-chamber 48 which has communication with bore 30 through the apertures and orifices.”); and 
wherein the space between the outer surface of the inner barrel and the inner surface of the outer tube is sealed at a chamber-end and at a muzzle-end, wherein the space is sealed at the muzzle-end via a permanent seal (Fig. 1; applicant should note that the outer tub 46 is a solid monolithic peace and the muzzle end (or distal end) of the outer tube clearly seals to the barrel 24 and creates a pressure chamber).  Applicant should also note the alternate embodiment of Fig. 4, which also reads on claim 1).  
Silsby does not disclose wherein the plurality of openings on the surface of the inner barrel comprises a first opening that is proximally positioned respective to a chamber-end of the inner barrel, a second opening that is distally positioned respective to the chamber end of the inner barrel, and at least a third opening that is positioned between the first opening and the second opening. 
Strong teaches an analogous firearm barrel comprising a plurality of openings 4 or 5 with a first opening that is proximally positioned respective to a chamber-end of the inner barrel, a second opening that is distally positioned respective to the chamber end of the inner barrel, and at least a third opening that is positioned between the first opening and the second opening (Clearly seen in Fig. 2-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Silsby such that the plurality of openings 44 where a first opening that is proximally positioned respective to a chamber-end of the inner barrel, a second opening that is distally positioned respective to the chamber end of the inner barrel, and at least a third opening that is positioned between the first opening and the second opening, in view of Strong, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Alternatively it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Silsby such that there where multiple openings as claimed, in view of Strong, to obtain the desired result of providing an adjustable gas vent system where a user selectively covers the desired number of openings to increase / decrease amount of gas vented in the system. 
Regarding claims 2, Silsby further discloses wherein the inner barrel comprises a chamber-mount end and a muzzle end, and wherein the outer tube surrounds the inner barrel for less than the entire length of the inner barrel (clearly seen in Fig. 1).
Regarding claims 3 and 15, Silsby further discloses chamber-mount end of the inner barrel comprises a temporary mount 60 for temporarily affixing the inner barrel to the chamber of a firearm (Fig. 4; Canister 51 is releasably held in a selected position, relative to barrel 24, by detent means 60.)
Regarding claims 4 and 16, Silsby further discloses wherein the seal at the muzzle-end surrounds the outer surface of the inner barrel and is positioned at a location that is between the chamber and a muzzle-end of the inner barrel such that a cap of the seal is not flush with muzzle of the inner barrel (clearly seen in Fig. 1, 3 and 4).
Regarding claims 5 and 17, Silsby further discloses wherein the at least one opening on the surface of the inner barrel is located in a portion of the inner barrel that extends from the chamber-end of the inner barrel to the center of the axis of the inner barrel (clearly seen in Fig. 1, 3 and 4).
Regarding claims 6 and 18, Silsby further discloses wherein the gap 48 between the outer surface of the inner barrel and the inner surface of the outer tube creates a void, and wherein the void is sealed at both ends (clearly seen in Fig. 1, 3 and 4).
Regarding claims 7 and 19, Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Silsby clearly discloses “when round 14 is chambered and fired by the weapon's firing mechanism (not shown) thinned portion 23 at the front end of case 16 is immediately expanded by the force of the discharge gas against the wall of chamber 28. This immediately permits the escape of the discharge gas, as shown in FIG. 3, between case 16 and projectile 18, through an opening 50 formed by the expansion of the case during the initial acceleration of the projectile while the inertia thereof and the resistance of rifling bands 19 to the engraving actions of lands 32 are being overcome. Some of the gas passing through opening 50 bypasses projectile 18 along grooves 34. More passes through apertures 42 into pressure chamber 48 and therefrom back into bore 30 through orifices 44 until projectile 18 is moved forwardly thereof so that sufficient discharge gas is bled to the atmosphere” and is capable of perfoming the intended use. 
Regarding claims 8 and 20, Silsby further discloses wherein the gap between the outer surface of the inner barrel and the inner surface of the outer tube creates a void, and wherein the void is sealed at the chamber end with a cap that comprises a hole aligned with the muzzle of the inner barrel and further comprises threads that mesh with threads located on the outer surface of the inner barrel (Fig. 6).  
Regarding claim 9, Silsby further discloses wherein the chamber-mount end of the inner barrel is aligned with the chamber of a firearm such that the chamber-mount end of the inner barrel accepts a projectile discharged from the chamber (clearly seen in Fig. 1, 3 and 4).
Regarding claim 13, Silsby further discloses a cover 52 surrounding a portion of the length of the inner barrel (clearly seen in Fig. 4), wherein the cover is free to move between at least two positions, wherein the at least two positions comprise a first position at which all of the one or more openings are left uncovered by the cover and a second position at which at least one of the one or more openings is covered by the cover (Fig. 4-6; “Sleeve 52 is provided with a first set of holes 54 which are registrable with apertures 42 and a second set of holes 56, which are simultaneously registrable with orifices 44. Sleeve 52 is rotatable on a bearing portion 58 of barrel 24 so that holes 54 and 56 are displaceable relative to apertures 42 and orifices 44, whereby the degree of communication between bore 30 and pressure chamber 48 is adjustable to regulate the amount of discharge gas which will be bypassed around projectile 18 when round 14 is fired. Canister 51 is releasably held in a selected position, relative to barrel 24, by detent means 60.”)


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Silsby and Strong, as applied to claims 1-9 and 13-20, and further in view of Kent (US 812,140).
Regarding claim 10, the combination of  Silsby and Strong does not disclose wherein the one or more openings are sealed with a removable plug.
Kent teaches that it is known in the art to provide plugs in vent holes of firearm barrels (clearly seen in Fig. 1-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the combination of  Silsby and Strong such that there were one or more openings were sealed with removable plugs, in view of Kent, to obtain the desired result of  reducing or regulating the maximum flow of gas therefrom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641